DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,557,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims may be construed broadly enough to encompass the subject matter of the instant claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-11 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 3,444,575).
  	Martin teaches a pool cleaner, comprising: an intake (12) having an inlet opening (adjacent the pool floor 22);
  	a drive assembly (14, 70) causing motion of the pool cleaner; a separator assembly (20, 80), comprising:
  	a canister subassembly, the canister subassembly comprising: a canister body (20) having a chamber therein (Fig. 3);
an inlet (the opening where the canister and base 12 meet; fig. 3) in fluidic communication with the intake (Fig. 3), the inlet allowing fluid to enter the canister body (Fig. 3); and
an outlet, wherein the inlet, the outlet, and the chamber are in fluidic communication (Fig. 3);
wherein a cyclonic flow is generated within the chamber (col. 2, lines 1-5, 23-26); and wherein said pool cleaner creates a suction effect at an inlet opening receiving debris-laden water from a pool or spa (col. 2, lines 1-5, 23-26).
Per claim 11, wherein the canister subassembly comprises a “fine” debris container (80).
.
Claims 6-10, 43-44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichon et al. (US 2015/0114900).
  	Pichon et al. teach a pool cleaner, comprising: an intake (3) having an inlet opening (adjacent the bottom of the pool cleaner);
  	a drive assembly ([0094, 0097]) causing motion of the pool cleaner; a separator assembly (8, 17), comprising:
  	a canister subassembly, the canister subassembly comprising: a canister body (defining filter chamber 8) having a chamber therein (8);
an inlet (3) in fluidic communication with the intake (3), the inlet allowing fluid to enter the canister body ([0103]); and
an outlet (4), wherein the inlet, the outlet, and the chamber are in fluidic communication (Fig. 2);
wherein a cyclonic flow is generated within the chamber ([0129]); and wherein said pool cleaner creates a suction effect at an inlet opening receiving debris-laden water from a pool or spa ([0131]).
Per claim 7, wherein the separator assembly comprises a turbine motor (19) and an impeller (23) in mechanical communication with the turbine motor and being rotationally driven by the turbine motor ([0100], wherein the impeller accelerates 
Per claim 8, wherein the canister subassembly comprises a filtering medium assembly (17) disposed within the canister body, and wherein the cyclonic flow is generated between the canister body and the filtering medium assembly ([0046, 0047]).
Per claim 9, wherein the filtering medium assembly comprises a filtering medium support (32) and a filtering medium (17; [0119]).
Per claim 10, wherein the filtering medium assembly is configured to separate large debris particles from a fluid flow during the cyclonic flow ([0119]).
Per claim 43, wherein the drive assembly comprises a motor ([0097]).
Per claim 44, inherence having a power source comprised of electricity (since certain components are powered by electricity ([0102])).
Per claim 46, having a power source comprised of negative water pressure ([0081]).
Allowable Subject Matter
Claims 12-42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon applicant submitting a proper, timely filed terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 6 is not patentable for the reasons previously provided by the examiner, in the examiner’s opinion, the prior art fails to teach ore render obvious the cleaner further comprising the elements recited in claims 12-42.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/12/21